Citation Nr: 1426652	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome as due to environmental hazards from service in Southwest Asia.

2.  Entitlement to service connection for left great toe fracture.

3.  Entitlement to service connection for bilateral knee numbness.

4.  Entitlement to service connection for left cheek and jaw pain.

5.  Entitlement to service connection for Guillain-Barre syndrome as due to an undiagnosed illness.

6.  Entitlement to service connection for Grave's disease (also claimed as hypokalemia with paralysis thyroid periodic and thyroid disease) as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to June 1982 and October 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 


FINDING OF FACT

In an April 2014 written statement the Veteran indicated that he wished to withdraw his pending appeal on all issues.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement service connection for chronic fatigue syndrome as due to environmental hazards from service in Southwest Asia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement service connection for left great toe fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement service connection for bilateral knee numbness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement service connection for left cheek and jaw pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement service connection for Guillain-Barre syndrome as due to an undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement service connection for Grave's disease (also claimed as hypokalemia with paralysis thyroid periodic and thyroid disease) as due to an undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran submitted a written statement in April 2014 that he wanted to withdraw his pending appeal with regards to all issues.  The Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to all issues on appeal. 

Because the Veteran has withdrawn his appeal as to his service connection claims for chronic fatigue syndrome, left great toe fracture, bilateral knee numbness, left check and jaw pain, Guillain-Barre syndrome, and Grave's disease, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction.


ORDER

Entitlement to service connection for chronic fatigue syndrome as due to environmental hazards from service in Southwest Asia is dismissed.

Entitlement to service connection for left great toe fracture is dismissed.

Entitlement to service connection for bilateral knee numbness is dismissed.

Entitlement to service connection for left cheek and jaw pain is dismissed.

Entitlement to service connection for Guillain-Barre syndrome as due to an undiagnosed illness is dismissed.

Entitlement to service connection for Grave's disease (also claimed as hypokalemia with paralysis thyroid periodic and thyroid disease) as due to an undiagnosed illness is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


